EXHIBIT 14.1 CODE OF ETHICAL BUSINESS CONDUCT Effective March 31, 2014 Jammin Java Energy Inc. (the “Company” or “Jammin Java”) has enjoyed a reputation as a company of high integrity.The Company has worked hard to earn the respect of customers, suppliers, and the public.This Code of Ethical Business Conduct (“Code”) embodies Jammin Java’s commitment to continue to enjoy this fine reputation into the future.For that reason, the Company expects its directors, officers and employees to share the commitment to comply with all the provisions of the Code and the spirit in which it is intended.This Code amends, replaces and supersedes in its entirety, the Corporate Governance Code adopted by the Company on October 1, 2008. This Code describes the general principles and guidelines applicable to all directors, officers and employees of the Company.Although the general principles outlined in this Code apply to the conduct of all of the Company’s business transactions, the Company’s directors, officers and employees are also bound by other specific Company policies.All managers are responsible for the enforcement of, and compliance with, all policies of the Company, including distribution and communications to ensure employee knowledge of and compliance with these policies. APPLICATION OF THE CODE Every director, officer, and employee (“employees”) of the Company is required to comply with the Code and all Company policies.We also expect those agents, consultants and other representatives (“associates”) working on the Company’s behalf will adhere to high ethical standards.Accordingly, no director, officer or employee of the Company should ask an agent, consultant or other representative to engage in conduct that would be prohibited by the Code or any Company policy or applicable law. Directors, officers and employees of the Company are expected to maintain high ethical standards in their actions and working relationships with customers, suppliers, fellow employees, competitors, representatives of government, and others.All members of the Company are expected to act in business matters with dual responsibility to the public interest and the Company’s interest, above their own.Employees must use sound business practices to maintain their integrity and that of the Company. COMPLIANCE WITH LAWS It is the Company’s policy to comply with all applicable federal, state and local laws and regulations in the conduct of its business.The Company, its associates and employees are prohibited by law from influencing or inducing favorable government action through bribery or collusion.Accordingly, no associates or employee shall make any payment or offer anything of value in the form of compensation, gift, contribution or otherwise to any government agent, employee or official, whether appointed or elected, for the purpose of inducing favorable governmental action.Should any associate or employee receive a solicitation for a payment, bribe, gift, or contribution from any government agent, employee or official, whether appointed or elected, it should be reported to the General Counsel or if not applicable, outside securities counsel for the Company (as applicable, the “General Counsel”) immediately. Any requests for information from a governmental or regulatory body should be immediately referred to the General Counsel’s office for review.No associate or employee of the Company shall knowingly withhold or conceal information legally requested by any governmental or regulatory body, or knowingly furnish incorrect or misleading information to such body. Any associate or employee of the Company who either knows or has reason to believe that the Company itself, or another Company associate or employee has knowingly withheld or concealed, or is knowingly withholding or concealing information legally requested, or has knowingly furnished, or is knowingly furnishing materially incorrect or misleading information to any governmental or regulatory body, shall immediately report that good faith belief to the General Counsel. Jammin Java Corp.
